Citation Nr: 1803756	
Decision Date: 01/19/18    Archive Date: 01/29/18

DOCKET NO.  13-10 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for degenerative disc disease (DDD) of the thoracolumbar spine.

2.  Entitlement to a disability rating in excess of 10 percent for radiculopathy of the left lower extremity.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

B. J. Komins, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from March 2001 to September 2003.

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in New York City, New York.

The Board remanded the case in February 2017 to the Agency of Original Jurisdiction (AOJ) to schedule a videoconference hearing that the Veteran's representative requested in January 2017.

In May 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, an additional remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C. § 5103 (2014); 38 C.F.R. § 3.159 (2017).

The Veteran served as an interior electrician in the United States Army.  He contends that his service-connected DDD of the thoracolumbar spine and his service-connected radiculopathy of the left lower extremity present functional impairment that is more severe than that contemplated by the 20 percent disability rating and 10 percent disability rating respectively. 

The Veteran was last afforded VA examinations for his service-connected DDD of the thoracolumbar spine and service-connected radiculopathy of the left lower extremity in July 2012, close to 6 years ago.  At the May 2017 videoconference hearing, moreover, the Veteran and his representative testified that his DDD and radiculopathy have significantly worsened since his July 2012 VA examination.  Specifically, the Veteran went as far as to state that these service-connected disabilities have "gotten 100 percent worse [... and his] quality of life level [...] and ability to interact normally [have been impacted]; [his] condition prevents [him] from doing things."  See May 2017 Hearing Transcript, pp. 11-12.

The duty to conduct a contemporaneous examination is triggered when the evidence indicates that there has been a material change in disability or that the currently assigned disability rating may be incorrect.  See Caffrey v Brown, 6 Vet App 377, 381 (1994);  see also Snuffer v Gober, 10 Vet App 400, 403 (1997) (holding that a Veteran is entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).

Furthermore,  the Board notes that a VA examination of the Veteran's spine to be adequate . . . must, wherever possible, include results of the range of motion testing described in the final sentence of 38 C.F.R. § 4.59 (2016)."   See Correia v. McDonald, 28 Vet. App. (2016).  The referenced portion of 38 C.F.R. § 4.59 states that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of motion of the undamaged joint."  As the July 2012 VA examination did not include all of the aforementioned factors, a new VA examination must be afforded the Veteran that contains adequate information pursuant to Correia.

Accordingly, the case is REMANDED for the following action:

1.  Request all records of VA outpatient treatment, if any, for the Veteran and associate them with the electronic claims file.

2.  Contact the Veteran to identify whether there are any outstanding private medical records.  If there are outstanding records, prepare releases for the Veteran to sign, obtain the records, and associate them with the electronic claims file.

3.  Schedule the Veteran for a VA examination with an appropriate examiner.  The entire claims file, including a copy of this REMAND, must be made available to the examiner and the examiner's report must note complete review of the claims file.  The examiner should provide a thorough description of the Veteran's service-connected DDD of thoracolumbar spine and radiculopathy of the left lower extremity, including the Veteran's reports of symptoms and any clinical observations of instability, pain on motion, deformity, weakened movement, and other functional limitations, if any.  Further, the examiner must determine if any neurological complications other than in the left leg (such as incontinence or sexual dysfunction) are attributable to the spinal disorder. 

The examiner should test the range of motion in active motion, passive motion, weight-bearing and non-weight-bearing (as is appropriate for thoracolumbar spine).  If the examiner is unable to conduct the required testing, or concludes that the required testing is not necessary or appropriate in this case she or he should state why.

Further, the examiner must obtain information about the severity, frequency, duration, precipitating and alleviating factors, and extent of functional impairment of flare- ups from the Veteran.  The examiner must either estimate the Veteran's functional loss due to flares based on all the evidence of record, including the Veteran's lay information or explain why they cannot do so.  The examiner's determination in this regard should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups.  See Sharp v. Shulkin, 29 Vet. App. 26 (2017).

The examiner should comment on what aspects of the Veteran's daily activities and occupational function are impaired by both his DDD of thoracolumbar spine and radiculopathy of the left lower extremity.  These impairments, if any, should be commented upon separately. (Each of the two respective service-connected disabilities should be evaluated individually as to aspects of daily activity impairment and occupational function impairment).

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable and discernable symptomatology.  Should there be a clinical basis to support or call into doubt the symptomatology provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should provide a complete rationale for each conclusion reached.

4.  After completion of the above review of the expanded record, re-adjudicate the Veteran's claim for an increased disability rating for glenohumeral joint instability with chronic left shoulder strain.  If any determination remains adverse to the Veteran, the Veteran and his representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed before the record is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).



_________________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




